     Case 6:18-cr-00016 Document 153 Filed on 10/06/20 in TXSD Page 1 of 7



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                VICTORIA DIVISION

UNITED STATES OF AMERICA,                       §
 Plaintiff,                                     §
                                                §
       v.                                       §              CRIMINAL NO. 6:18-16-4
                                                §
TAMMY LATHAM,                                   §
 Defendant.                                     §

                           MEMORANDUM OPINION & ORDER

       Pending before the Court are Defendant Tammy Latham’s letter motion to appoint a

Federal Public Defender (D.E. 151) and letter motion to reconsider the Court’s prior decisions

denying compassionate release (D.E. 152).

I. BACKGROUND

       In 2018, Defendant pled guilty to conspiracy to possess with intent to distribute more

than 500 grams of methamphetamine. She has served roughly 30 months (63%) of her 48-month

sentence and has a projected release date, after good time credit, of August 24, 2021.

       On July 13, 2020, Defendant filed her first motion for compassionate release based on

extraordinary and compelling reasons, claiming that she feared contracting COVID-19 while in

prison and has an elderly mother who is ill and needs her at home. D.E. 145. The Court denied

the motion because: (1) caring for a sick parent does not constitute a qualifying “family

circumstance” under U.S.S.G. § 1B1.13(1)(A); (2) Defendant failed to offer evidence of any

underlying medical condition that would make her particularly vulnerable to severe illness or

death should she contract COVID-19 in prison; (3) the Court was without any information

regarding Defendant’s conduct while in prison to determine whether she poses a danger to

society or whether a sentence reduction would be consistent with the applicable 18 U.S.C. §

3553(a) factors; and (4) the Court was without jurisdiction to grant compassionate release



                                                1
     Case 6:18-cr-00016 Document 153 Filed on 10/06/20 in TXSD Page 2 of 7



because Defendant failed to offer any evidence that she had complied with the exhaustion

requirements under 18 U.S.C. § 3582(c). D.E. 149.

       Defendant filed a second motion for compassionate release on July 31, 2020, wherein she

alleged that she had since tested positive for SARS-CoV-2, the novel coronavirus that causes

COVID-19, and was more likely to become severely ill because she suffers from asthma,

epileptic seizures, high blood pressure, obesity, severe migraines, anxiety, bi-polar disorder,

depression, a weak bladder, an enlarged liver, deteriorating eyesight, restless leg syndrome,

insomnia, and severe stomach pain; is a chronic smoker; and has no gallbladder. She also

claimed that her 10-year-old daughter “has health issues and caregivers fear the[y] cannot

continue to take on that responsibility. She is about to begin school and the[y] feel her life

decision should be made by me.” D.E. 148, p. 2. The Court denied Defendant’s second motion

for compassionate release because: (1) she still failed to offer any evidence that she has

exhausted her administrative remedies within the BOP; (2) she also failed to offer any medical

records supporting her claim that she tested positive for SARS-CoV-2 or that she suffers from

any underlying medical conditions making her especially vulnerable to severe illness or death

from COVID-19; and (3) the Court still had no information regarding Defendant’s disciplinary

history while in prison; however, her extensive criminal history over the last three decades

indicates that she would pose a danger to society if released. D.E. 149.

II. MOTION TO RECONSIDER

       Defendant has now offered evidence that the warden of FMC Carswell denied her request

for compassionate release based on her COVID-19 concerns on July 23, 2020, and denied her

request for reconsideration on August 12, 2020. D.E. 152-1, pp. 1, 3. She has also offered

evidence that she tested positive for SARS-CoV-2 on July 25, 2020. Id., p. 17. Defendant further

moves the Court to reconsider granting compassionate release because, since contracting



                                                 2
     Case 6:18-cr-00016 Document 153 Filed on 10/06/20 in TXSD Page 3 of 7



COVID-19, her kidneys, bladder, and breathing are being treated. She also says that she suffers

from severe headaches and a rash that will not go away; has been denied access to mental

healthcare and is having serious problems with her medications; has a swollen stomach that

causes serious pain; and is being denied an asthma pump and bladder pads. Finally, Defendant

repeats her claim that “the caregivers that have had her [10-year-old daughter] cannot except

[sic] responsibility any longer due to the fact that my daughter has to return to school with health

problems and they no longer want to be responsible for the decisions that affect her life.” D.E.

152, p. 1.

III. LEGAL STANDARD

        The statute, 18 U.S.C. § 3582(c)(1)(A), authorizes a court to reduce a defendant’s

sentence under limited circumstances:

               (c) Modification of an Imposed Term of Imprisonment.—The
               court may not modify a term of imprisonment once it has been
               imposed except that—
                   (1) in any case—
                       (A) the court, upon motion of the Director of the Bureau of
                       Prisons, or upon motion of the defendant after the
                       defendant has fully exhausted all administrative rights to
                       appeal a failure of the Bureau of Prisons to bring a motion
                       on the defendant’s behalf or the lapse of 30 days from the
                       receipt of such a request by the warden of the defendant’s
                       facility, whichever is earlier, may reduce the term of
                       imprisonment (and may impose a term of probation or
                       supervised release with or without conditions that does not
                       exceed the unserved portion of the original term of
                       imprisonment), after considering the factors set forth in
                       section 3553(a) to the extent that they are applicable, if it
                       finds that—
                           (i) extraordinary and compelling reasons warrant such
                           a reduction . . . and that such a reduction is consistent
                           with applicable policy statements issued by the
                           Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).




                                                 3
     Case 6:18-cr-00016 Document 153 Filed on 10/06/20 in TXSD Page 4 of 7



       The relevant Sentencing Commission policy statement provides that the court may reduce

a term of imprisonment and grant release if, “after considering the factors set forth in 18 U.S.C. §

3553(a) . . . the court determines that extraordinary and compelling circumstances warrant the

reduction” and that “[t]he defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13. The applicable United

States Sentencing Commission policy statement provides that extraordinary and compelling

reasons for early release exist where:

       (A) Medical Condition of the Defendant.—

            (i) The defendant is suffering from a terminal illness (i.e., a serious
            and advanced illness with an end of life trajectory). A specific
            prognosis of life expectancy (i.e., a probability of death within a
            specific time period) is not required. Examples include metastatic
            solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
            organ disease, and advanced dementia.

            (ii) The defendant is—

               (I) suffering from a serious physical or medical condition,
               (II) suffering from a serious functional or cognitive impairment, or
               (III) experiencing deteriorating physical or mental health because
               of the aging process,

               that substantially diminishes the ability of the defendant to provide
               self-care within the environment of a correctional facility and from
               which he or she is not expected to recover.

       (B) Age of the Defendant. –

            The defendant is (i) at least 65 years old; (ii) is experiencing a serious
            deterioration in physical or mental health because of the aging process; and
            (iii) has served at least 10 years or 75 percent of his or her term of
            imprisonment, whichever is less;

       (C) Family Circumstances. –

           (i) The death or incapacitation of the caregiver of the defendant’s minor
           child or minor children.




                                                 4
     Case 6:18-cr-00016 Document 153 Filed on 10/06/20 in TXSD Page 5 of 7



           (ii) The incapacitation of the defendant’s spouse or registered partner
           when the defendant would be the only available caregiver for the spouse
           or registered partner.

       (D) Other Reasons. –

            As determined by the Director of the Bureau of Prisons, there exists in the
            defendant’s case an extraordinary or compelling reason other than, or in
            combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

       Even if “extraordinary and compelling reasons” for early release exist, the Guidelines’

policy statements provide for a reduction in sentence only if a defendant “is not a danger to the

safety of any other person or the community, as provided in 18 U.S.C. §3142(g).” U.S.S.G. §

1B1.13(2). Factors relevant to this inquiry include: (1) the nature and circumstances of the

offenses of conviction, including whether the offense is a crime of violence, or involves a minor

victim, a controlled substance, or a firearm, explosive, or destructive device; (2) the weight of

the evidence; (3) the defendant’s history and characteristics; and (4) the nature and seriousness of

the danger to any person or the community that would be posed by the defendant’s release. See

18 U.S.C. § 3142(g).

       The Court must also consider whether a reduction is consistent with the applicable

section 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. The applicable

statutory factors include, among others: the defendant’s history and characteristics; the nature

and circumstances of the offense; the need for the sentence to reflect the seriousness of the

offense, promote respect for the law, and provide just punishment for the offense; the need to

deter criminal conduct and protect the public from further crimes of the defendant; the need to

provide the defendant with, among other things, any needed medical treatment; and the various

kinds of sentences available. See 18 U.S.C. §§ 3553(a)(1)-(7).

       With respect to motions for compassionate release based on COVID-19:



                                                 5
      Case 6:18-cr-00016 Document 153 Filed on 10/06/20 in TXSD Page 6 of 7



         A review of a motion for release based on COVID-19 is highly fact-intensive and
         dependent on the specific conditions of confinement and medical circumstances
         faced by the defendant. Hence, a prisoner cannot satisfy his burden of proof by
         simply citing to nationwide COVID-19 statistics, asserting generalized statements
         on conditions of confinement within the BOP, or making sweeping allegations
         about a prison’s ability or lack thereof to contain an outbreak. . . . [T]he rampant
         spread of the coronavirus and the conditions of confinement in jail, alone, are not
         sufficient grounds to justify a finding of extraordinary and compelling
         circumstances. Rather, those circumstances are applicable to all inmates who are
         currently imprisoned and hence are not unique to any one person.

United States v. Koons, 2020 WL 1940570, at *4 & n.8 (W.D. La. Apr. 21, 2020) (citing

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

         “In general, the defendant has the burden to show circumstances meeting the test for

compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019).

IV. ANALYSIS

         Defendant’s medical records confirm that she suffers from a number of chronic

conditions, both mental and physical. However, she is not elderly, nor is she suffering from a

terminal illness or other serious medical condition that substantially diminishes her ability to

perform self-care in prison. While Defendant tested positive for SARS CoV-2 more than two

months ago, there is nothing to indicate that she ever became severely ill or is still suffering any

effects of the virus. 1 She has also failed to offer any evidence in support of her claim that her

minor daughter has no caretaker. On this record, the Court finds that Defendant has failed to

demonstrate that extraordinary and compelling circumstances warrant her release.

         The Court further finds that any risk to Defendant’s health is outweighed by the danger to

the safety of the community if she is released. While she still has not provided her prison


         1. It is unclear whether Defendant is now immune to COVID-19. According to the Centers for Disease
Control and Prevention, “Reinfection with SARS-CoV-2 has not yet been definitively confirmed in any recovered
persons to date. If, and if so when, persons can be reinfected with SARS-CoV-2 remains unknown and is a subject
of investigation.” Duration of Isolation and Precautions for Adults with COVID-19, CDC (Sept. 10, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/hcp/duration-isolation.html.



                                                      6
     Case 6:18-cr-00016 Document 153 Filed on 10/06/20 in TXSD Page 7 of 7



disciplinary history, the Presentence Investigation Report (D.E. 69) calculated Defendant’s

criminal history category as VI. Her scored criminal history included convictions for Possession

of a Controlled Substance (three convictions); Prostitution, third or more; Theft with Two or

More Priors; Forgery - Financial Instrument (eight counts), Theft Less than $1,500 with Priors;

and Unauthorized Use of a Motor Vehicle. Her unscored criminal history included additional

convictions for Forgery - Financial Instrument, Theft of Property (three convictions), Possession

of a Controlled Substance (two convictions), Unauthorized Use of Motor Vehicle (two

convictions), Prostitution (three convictions), Evading Arrest or Detention, Unlawfully Carrying

a Weapon, and Manufacture Delivery of a Controlled Substance. The Court further finds that the

section 3553(a) factors, as considered in the specific context of the facts of Defendant’s case, do

not warrant a reduction in her sentence. Specifically, releasing her early would not reflect the

seriousness of the offense, promote respect for the law, or provide just punishment for the

offense, nor would it deter criminal conduct or protect the public from further crimes.

V. CONCLUSION

       For the foregoing reasons, Defendant’s letter motion to reconsider compassionate release

(D.E. 152) is DENIED. Her letter motion to appoint a Federal Public Defender to assist with her

pursuit for compassionate release (D.E. 151) is further DENIED as MOOT.

     It is so ORDERED this 6th day of October, 2020.




                                             ____________________________________
                                                        JOHN D. RAINEY
                                                  SENIOR U.S. DISTRICT JUDGE




                                                7
